Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

 

This Amendment No. 5 to Credit Agreement, dated as of December   , 2004 (this
“Amendment”), is entered into by and among Blue Ridge Paper Products Inc., a
Delaware corporation (“Borrower”), as Borrower; Blue Ridge Holding Corp., a
Delaware corporation (“Holdings”), as a Credit Party; BRPP, LLC, a North
Carolina limited liability company (the “IP Subsidiary”), as a Credit Party; and
General Electric Capital Corporation, as a Lender and as Agent for Lenders (in
such capacity, “Agent”).

 

RECITALS

 

A.            Borrower, Holdings, the IP Subsidiary, Agent and Lender are
parties to that certain Credit Agreement, dated as of December 17, 2003 (as
amended by Amendment No. 1 thereto, dated as of February 17, 2004, Amendment No.
2 thereto, dated as of September 15, 2004, Consent and Amendment No. 3 thereto,
dated as of October 8, 2004, Amendment No. 4 thereto, dated as of October 8,
2004, and as from time to time hereafter further amended, restated, supplemented
or otherwise modified and in effect, the “Credit Agreement”), pursuant to which
Lender has made and will hereafter make loans and advances and other extensions
of credit to Borrower.

 

B.            Borrower, Agent and Lender are desirous of amending the Credit
Agreement as and to the extent set forth herein and pursuant to, and subject to,
the terms and conditions set forth in this Amendment.

 

C.            This Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.  Capitalized terms used herein
without definition are so used as defined in the Credit Agreement and Annex A
thereto.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.             AMENDMENTS TO CREDIT AGREEMENT.


 


1.1.          PARAGRAPH (B) OF ANNEX G (FINANCIAL COVENANTS) TO THE CREDIT
AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(b)         Minimum Fixed Charge Coverage Ratio.  If Borrowing Availability
falls below $7,500,000, then, for the most recently ended Fiscal Quarter and for
each Fiscal Quarter thereafter, Borrower and its Subsidiaries shall have on a
consolidated basis at the end of each such Fiscal Quarter, a Fixed Charge
Coverage Ratio for the 12-month period then ended of not less than 1.10 to
1.00.”

 


2.             REPRESENTATIONS AND WARRANTIES.  BORROWER AND THE IP SUBSIDIARY
JOINTLY AND SEVERALLY REPRESENT AND WARRANT TO AGENT AND LENDER THAT THE
EXECUTION, DELIVERY AND PERFORMANCE BY

 

--------------------------------------------------------------------------------


 


BORROWER AND THE IP SUBSIDIARY OF THIS AMENDMENT (A) HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY ACTION ON THE PART OF BORROWER AND THE IP SUBSIDIARY, AND (B)
DO NOT AND WILL NOT CONFLICT WITH, RESULT IN THE BREACH OR TERMINATION OF,
CONSTITUTE A DEFAULT UNDER, OR ACCELERATE OR PERMIT THE ACCELERATION OF ANY
PERFORMANCE REQUIRED BY, ANY INDENTURE (INCLUDING, WITHOUT LIMITATION, THE
SENIOR SECURED NOTES INDENTURE), MORTGAGE, DEED OF TRUST, LEASE, AGREEMENT OR
OTHER INSTRUMENT TO WHICH BORROWER OR THE IP SUBSIDIARY IS A PARTY.


 


3.             CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS AMENDMENT
IS EXPRESSLY CONDITIONED UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT IN A MANNER ACCEPTABLE TO AGENT:


 


3.1.          AGENT’S RECEIPT OF COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED
BY BORROWER, HOLDINGS, THE IP SUBSIDIARY, AGENT AND LENDER.


 


3.2.          NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM THE EFFECTIVENESS OF THIS AMENDMENT.


 


3.3.          THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 2 OF THIS
AMENDMENT SHALL BE TRUE, CORRECT AND COMPLETE.


 


4.             REFERENCE TO AND EFFECT UPON THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS.


 


4.1.          THE CREDIT AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT SHALL
REMAIN IN FULL FORCE AND EFFECT AND EACH IS HEREBY RATIFIED AND CONFIRMED BY
BORROWER, HOLDINGS AND THE IP SUBSIDIARY.  WITHOUT LIMITING THE FOREGOING, THE
LIENS GRANTED PURSUANT TO THE COLLATERAL DOCUMENTS SHALL CONTINUE IN FULL FORCE
AND EFFECT AND THE GUARANTIES OF HOLDINGS AND THE IP SUBSIDIARY SHALL CONTINUE
IN FULL FORCE AND EFFECT.


 


4.2.          EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF”, “HEREIN” OR ANY OTHER WORD OR WORDS OF SIMILAR IMPORT
SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY, AND
EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE CREDIT AGREEMENT OR ANY WORD OR
WORDS OF SIMILAR IMPORT SHALL BE AND MEAN A REFERENCE TO THE CREDIT AGREEMENT AS
AMENDED HEREBY.


 


5.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN ORIGINAL BUT ALL
SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  A COUNTERPART
SIGNATURE PAGE DELIVERED BY FAX TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY
OF AN ORIGINALLY EXECUTED COUNTERPART.


 


6.             COSTS AND EXPENSES.  AS PROVIDED IN SECTION 11.3 OF THE CREDIT
AGREEMENT, BORROWER SHALL PAY THE FEES, COSTS AND EXPENSES INCURRED BY AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES).


 


7.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF
LAW PROVISIONS) OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 


8.             HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

 

BLUE RIDGE PAPER PRODUCTS INC., as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

BLUE RIDGE HOLDING CORP., as a Credit Party

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

BRPP, LLC, as a Credit Party

 

By:

Blue Ridge Paper Products Inc., sole Member and
Manager

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent and Lender

 

 

 

 

 

By:

 

 

 

Title:  Duly Authorized Signatory

 

 

 

--------------------------------------------------------------------------------